EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from applicant representative, Mr. Frank Johnson (Reg. No. 69,969), dated 03/10/2022 and an interview with Mr. Johnson on 03/11/2022. 

The application has been amended as follows: 
Please amend the claims filed on 2/28/2022 as follows. 
1.	(Proposed Amended) A server apparatus for processing an action request from a user by verifying an electronic record comprising a number of interaction records of transactions stored in a blockchain, wherein the transactions are conducted between the user and a number of other entities via a verification network, the server apparatus  comprising:
one or more processors; and 
a memory storing a database and including instructions that, when executed by the one or more processors, cause the server apparatus to: 
receive a request from a computing device of the user to conduct an action with respect to the user, the request including an electronic identifier  
based on the received electronic identifier, identify, within the verification network, the electronic record comprising the number of interaction records associated with the electronic identifier, wherein each of the interaction records comprises the electronic identifier, a signature of an originating entity and a record location indicator, wherein the signature is generated by the originating entity using a private key of the originating entity, wherein the record location indicator is an indication of user information stored in the originating entity 
for at least a first interaction record of the number of interaction records:
determine a first originating entity for the first interaction record; 
identify a first public key of the first originating entity; 
verify the authenticity of the first interaction record by verifying the signature using the first public key associated with the first originating entity; 
transmit an information request, the first originating entity, wherein the information request comprises  and a first record location indicator; 
in response to the information request, receive, from the first originating entity, a user information of the user;
determine a first trust value for the first originating entity based at least in part on at least one of a type of the first originating entity, a credit rating of the originating entity, or a number of total interaction records submitted by the first origination entity to the server apparatus; 
determine whether the first trust value exceeds a threshold; 
determine, based at least in part on (A) the received user information of the user and (B) the first trust value exceeding the threshold approve requested action; 
based on determining that the requested action is approved, complete the requested action by populating a number of customer data fields on a form for the user with the received user information of the user; 
generate a second record location address;
store the populated form in the database via the second record location address;
generate a second interaction record, wherein the second interaction record comprises the electronic identifier and the second record location address;
sign the second interaction record; and 
provide the signed second interaction record to the verification network. 
2. (Currently Amended) The server apparatus of claim 1, wherein determining whether to approve the requested action comprises determining a risk assessment for the  user.
3. (Previously Presented) The server apparatus of claim 2, wherein the risk assessment for the action takes into consideration the trust value determined for each originating entity associated with the number of interaction records in the electronic record.
4. (Canceled)
5. (Canceled) 
6. (Currently Amended) The server apparatus of claim 1, wherein the instructions, that when executed by the one or more processors, further cause the server apparatus to request additional information associated with the user from at least one originating entity associated with an interaction record of the number of interaction records.
7. (Currently Amended) The server apparatus of claim 6, wherein the instructions, that when executed by the one or more processors, further cause the server apparatus to:
receive the requested additional information associated with the user from the at least one originating entity; and
store the requested additional information associated with the user in relation to an account associated with the user.
8. (Currently Amended) The server apparatus of claim 1, wherein the user information is in a predetermined format.
9. (Currently Amended) The server apparatus of claim 1, wherein the electronic identifier is a hash function to the user information of the user.
10. (Canceled) 
11. (Original) The server apparatus of claim 10, wherein determining whether to execute the action comprises: 

determining a risk assessment based on the accessed additional information associated with the user; and
determining whether the risk assessment is within an acceptable range.
12. (Currently Amended) A method for processing an action request from a user by verifying an electronic record comprising a number of interaction records of transactions stored in a blockchain, wherein the transactions are conducted between the user and a number of other entities via a verification network, comprising:
receiving, by a server apparatus, a request from a computing device of the user to conduct an action with respect to the user, the request including an electronic identifier 
based on the received electronic identifier, identifying, by the server apparatus and within the verification network, the electronic record comprising the number of interaction records associated with the electronic identifier, wherein each of the interaction records comprises the electronic identifier, a signature of an originating entity and a record location indicator, wherein the signature is generated by the originating entity using a private key of the originating entity, wherein the record location indicator is an indication of user information stored in the originating entity 
for at least a first interaction record of the number of interaction records:
determining, by the server apparatus, a first originating entity for the first interaction record; 
identifying, by the server apparatus, a first public key of the first originating entity; 
verifying, by the server apparatus, the authenticity of the first interaction record by verifying the signature using the first public key associated with the first originating entity; 
transmitting first originating entity, an requestwherein the information request comprises and a first record location indicator; 
in response to the information request, receiving, by the server apparatus and from the first originating entity, a user information of the user;
determining, by the server apparatus, a first trust value for the first originating entity based at least in part on at least one of a type of the first originating entity, a credit rating of the originating entity, or a number of total interaction records submitted by the first origination entity to the server apparatus; 
determining by, the server apparatus, whether the first trust value exceeds a threshold;
determining, by the server apparatus and based at least in part on (A) the received user information of the user and (B) the first trust value exceeding the threshold approve requested action;
based on determining that the requested action is approved, completing, by the server apparatus, the requested action by populating a number of customer data fields on a form for the user with the received user information of the user; 
generating, by the server apparatus, a second record location address;
storing, by the server apparatus, the populated form in the database via the second record location address;
generating, by the server apparatus, a second interaction record, wherein the second interaction record comprises the electronic identifier and the second record location address; 
signing, by the server apparatus, the second interaction record; and 
providing, by the server apparatus, the signed second interaction record to the verification network. 
13. (Currently Amended) The method of claim 12 wherein determining whether to approve the requested action comprises determining a risk assessment for the user.
14. (Original) The method of claim 13 wherein determining the risk assessment includes determining a level of trust to be associated with each originating entity associated with an interaction record for the electronic identifier, wherein different levels of trust may be determined for each originating entity.
15. (Currently Amended) The method of claim 12, wherein the user information of the user includes sensitive information associated with the user.
16. Currently Amended) The method of claim 15, wherein the request includes a document address included in an interaction record and the user information of the user that is obtained from a document located at the document address.
17. (Canceled)
18. (Currently Amended) The method of claim 15, wherein the form is a credit extension form maintained with respect to the user.
Reasons for Allowance
The application is directed to security. The instant claims are directed to a server apparatus and a method for processing an action request from a user by verifying an electronic record comprising a number of interaction records of transactions stored in a blockchain, wherein the transactions are conducted between the user and a number of other entities via a verification network. Specifically, applicant teaches a server apparatus receiving  a request from a computing device of the user to conduct an action with respect to the user, transmitting an information request, to the first originating entity, wherein the information request comprises the electronic identifier and a first record location indicator, in response to the information request, receiving, from the first originating entity, the a user information specific to of the user, based on determining that the requested action is approved, completing the requested action by populating a number of customer data fields on a form for the user with the received user information of the user, as well as the server apparatus comprising one or more processors and a memory storing a database and including instructions. However, this is taught by Shuji (US 2002/0007343A1: ¶¶21-32, 41-50, 96, 101).  Furthermore, applicant teaches identifying within the verification network the electronic record associated with the electronic identifier, determining a first originating entity for the record, identifying a first public key of the first originating entity and verifying the authenticity of the record. However, this is taught by Challahan ( US 2020/0036707: ¶¶196-197, 210, 217). Additionally, applicant teaches determining a first trust value for the first originating entity based at least in part on at least one of a type of the first originating entity and determining whether the first trust value exceeds a threshold. However, this is taught by Russo  (US 2003/0101348A1: ¶¶60, 62-64). Moreover, applicant teaches generating a record location address, storing the object in the database via the location address, generating a transaction, signing the transaction and providing the signed transaction to the verification network. However, this is taught by Karame (US 2018/0191502A1, abstract; ¶¶25, 39-48, 59-60).
However, the prior art, neither single nor in combination, does not teach nor fairly suggestion:
receive a request from a computing device of the user to conduct an action with respect to the user, the request including an electronic identifier;
based on the received electronic identifier, identify, within the verification network, the electronic record comprising the number of interaction records associated with the electronic identifier, wherein each of the interaction records comprises the electronic identifier, a signature of an originating entity and a record location indicator, wherein the signature is generated by the originating entity using a private key of the originating entity, wherein the record location indicator is an indication of user information stored in the originating entity; 
for at least a first interaction record of the number of interaction records:
determine a first originating entity for the first interaction record… 
verify the authenticity of the first interaction record by verifying the signature using the first public key associated with the first originating entity; 
transmit an information request, to the first originating entity, wherein the information request comprises the electronic identifier and a first record location indicator; 
in response to the information request, receive, from the first originating entity, a user information of the user…
determine, based at least in part on (A) the received user information of the user and (B) the first trust value exceeding the threshold, whether to approve the requested action;
based on determining that the requested action is approved, complete the requested action by populating a number of customer data fields on a form for the user with the received user information of the user; 
generate a second record location address;
store the populated form in the database via the second record location address;
generate a second interaction record, wherein the second interaction record comprises the electronic identifier and the second record location address;
sign the second interaction record; and 
provide the signed second interaction record to the verification network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685 

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685